REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claims and remarks all filed on 11/11/2020 are persuasive in reiterating that the product and method of preparing the microneedle formed of an electron beam crosslinked or photocrosslinked polymer material, wherein a drug is incorporated in the electron beam crosslinked or photocrosslinked polymer material, and an exterior or interior surface of the microneedles and/or a face of the device has a separate drug-containing composition applied thereon, separate from and in addition to the drug incorporated in the microneedle polymer material is not found in the prior art, and is therefore novel and unobvious.
The closest prior art of record, Smith (US 2007/0083147 A1), Kang et al. (US 20150080802 A1), Nozaki et al. (US 20110112509 Al), and Woolfson et al. (US 2010/0256064 A1) neither individually nor in combination, disclose nor make obvious each of the limitations of the microneedle as claimed.
In a further search, examiner was unable to identify any additional pertinent prior references.
Rejoinder
	Claims 1-16, 20-22, 35, and 42-43 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 23-32 and 34, directed to a method of preparing an allowable product, and claims 36, 37, 40, and 41, directed to methods of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-16, 20-22, 35, and 42-43 are directed to an allowable product.
Claims 23-32 and 34 are directed to a method of preparing an allowable product.
Claims 36, 37, 40, and 41 are directed to methods of using an allowable product.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-18, 19, 270-0719. The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615